Citation Nr: 9916863
Decision Date: 01/13/99	Archive Date: 06/24/99

DOCKET NO.  94-20 654              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel

INTRODUCTION

The veteran had active service from March 1971 to November 1971,
with over nine months prior active service.

Initially, the Board of Veterans' Appeals (Board) notes that in
addition to the claim on appeal, the veteran has raised issues of
entitlement to service connection for acquired psychiatric
disorders other than PTSD. In this regard, the Board finds that the
sole issue that has been adjudicated by the regional office (RO)
and developed on appeal is the veteran's April 1992 application to
reopen a claim for service connection for PTSD which had been
previously denied by a Board decision in December 1985.
Consequently, the other claims which have been raised on appeal are
not currently appropriate for appellate consideration, and are
referred back to the RO for further clarification and/or
adjudication.

FINDINGS OF FACT

1. By a Board decision in December 1985, the claim for service
connection for PTSD was denied on the basis that there was no
current medical evidence of a diagnosis of PTSD, and because there
was no new factual basis shown.

2. The evidence submitted since the August 1985 Board decision
pertinent to the claim for service connection for PTSD is either
cumulative and redundant, or does not bear directly and
substantially upon the specific matter under consideration because
it does not include current medical evidence of a diagnosis of
PTSD.

CONCLUSIONS OF LAW

1. The December 1985 Board decision which denied service connection
for PTSD is final. 38 U.S.C.A. 7104.

2. New and material evidence has not been submitted since the
December 1985 Board decision pertinent to the claim for service
connection for PTSD, and the claim is not reopened. 38 U.S.C.A.
5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 3.104@ 3.156 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In order for a claim to be well grounded, there must be competent
evidence of incurrence or aggravation of a disease or injury in
service (lay or medical evidence), current disability (a medical
diagnosis), and of a nexus between the in-service injury or disease
and the current disability (medical evidence). A claim that is not
well grounded must be denied. Caluza v. Brown, 7 Vet.App. 498, 506
(1995). As a threshold matter, the Board finds that the claim is
not well grounded because, as is discussed in detail below, there
is no competent medical evidence of current PTSD in this case. See
38 U.S.C.A. 5107(a) (West 1991). However, as in the case of Fossie
v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998), the Board will
go forward to consider whether new and material evidence has been
presented in any case. Also,, the Board notes that where a claim is
not well grounded, the Department of Veterans Affairs (VA) does not
have a statutory duty to assist a claimant in developing facts
pertinent to the claim, but VA may be obligated under 38 U.S.C.A.
5103(a) (West 1991) to advise a claimant of evidence needed to
complete his application. This application depends on the
particular facts of the case and the extent to which the Secretary
has advised the claimant of the evidence necessary to be submitted
with a VA benefits claim. See 38 U.S.C.A. 5107(a); Graves v. Brown,
8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 69,
78 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994). Here, the RO
adequately fulfilled its obligation under 38 U.S.C.A. 5103(a) with
the statement of the case issued in February 1993 which
specifically advised the veteran that none of the new evidence
showed a diagnosis of PTSD. Subsequently, the veteran provided a
Medicare card, a SSA notice of disability benefits and the general
implication that there are pertinent records, which have not been
obtained from his SSA records.

However, this does not require further action by the VA. Unlike the
situation in Graves, the veteran has not put the VA on notice of
the existence of any specific, particular piece of evidence that
might be relevant and probative to his claim for service connection
for PTSD and which might, if submitted, bear directly and
substantially upon the specific matter under consideration. See
also Epps v. Brown, 9 Vet. App. 341 (1996). Accordingly, the Board
concludes that VA did not fail to meet its obligations with regard
to this claim under 38 U.S.C.A. 5103(a).

Particularly, here the most critical issue for consideration is
whether there is current medical evidence of a diagnosis of PTSD,
and neither the veteran nor his representative has indicated how
the decision of the SSA would have a direct bearing on this
critical issue. Moreover, the veteran stated in March 1997 that SSA
disability benefits were in effect for depression, albeit that he
thought that the symptoms were similar to PTSD. Nor is any
relevance of the veteran's Medicare benefits to this appeal been
demonstrated.

Decisions of the Board are final under 38 U.S.C.A. 7104, but the VA
must reopen the claim and review the former disposition of the case
where new and material evidence is submitted with regard to that
previously disallowed claim. 38 U.S.C.A. 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court of
Veterans Appeals (Court) held that "in order to reopen a previously
and finally disallowed claim ... there must be 'new and material
evidence presented or secured' . . . since the time that the claim
was finally disallowed on any basis, not only since the time that
the claim was last disallowed on the merits."

If new and material evidence has been received with respect to a
claim which has become final, then the claim is reopened and
decided on a de novo basis. 38 U.S.C.A. 5108.

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially on
the specific matter under consideration, which is neither
cumulative nor redundant and which is, by itself or

in combination with other evidence, so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a).

Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed in-service stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed in-service stressor. If the claimed stressor is related
to combat, service department evidence that the veteran engaged in
combat or that the veteran was awarded the Purple Heart, Combat
Infantryman Badge, or similar combat citation will be accepted, in
the absence of evidence to the contrary, as conclusive evidence of
a claimed in-service stressor. 38 C.F.R. 3.304(f) (1997).

In November 1980, the RO denied service connection for mental
stress on the grounds that it was not shown by the evidence of
record. The veteran was notified by letter of this decision and did
not appeal that decision within one year of the notification.

The veteran filed a claim for "post traumatic stress neurosis" in
November 1983, and the RO denied service connection for PTSD in a
rating decision in July 1984, and again in March 1985. Thereafter,
the Board denied service connection for PTSD in a decision in
December 1985. At the time of the December 1985 Board decision,
service medical records were noted to reveal no pertinent findings
at the enlistment examination in April 1970. In addition,
separation examination in October 1971 was observed to indicate
that although the veteran noted a history of depression or
excessive worry and nervous trouble, psychiatric examination
indicated normal findings. Post service medical records reflect
individual therapy sessions at a VA mental hygiene clinic in April
and June 1980, and in July 1980, the diagnosis was prolonged
adjustment of adult life. Private medical records reflect that the
veteran was anxious and had psoriasis in September 1981, and
additional VA outpatient consultation in November 1983 indicated
that a personality disorder was to be ruled out. At the veteran's
personal hearing in April 1985, the veteran provided details about
his experiences in Vietnam and his anxieties, indicating that while
he was stationed in Vietnam, his convoy was subjected to sniper
fire.

As to the issue of service connection for PTSD, the Board
determined in December 1985 that there was no evidence to confirm
that the veteran suffered from PTSD and a new factual basis had not
been submitted. In addition, the Board found that there had been no
showing of a chronic psychiatric disorder in service. Therefore,
service connection for PTSD was denied. The Board finds that the
Board decision of December 1985 is the last final denial as to the
veteran's claim for service connection for PTSD under Evans v.
Brown, supra. The veteran subsequently filed an application to
reopen the claim for service connection for PTSD in April 1992.

Since the Board decision in December 1985, additional evidence has
been received which, in pertinent part, consists of private medical
records dated from December 1983 to March 1992, a SSA Medicare card
dated January 1, 1985, a SSA disability benefits notice dated in
April 1997, VA psychiatric examination in July 1992, and hearing
testimony from June 1998.

Medical records from the E. D. Mental Health Clinic in Placerville,
California for the period of December 1983 to February 1984 reflect
that, at the time of the intake interview in December 1983, the
veteran believed that he had some kind of stress disorder resulting
from his involvement in the Vietnam War. He further reported that
the stress remained with him after twelve years, that he had felt
unproductive, frustrated and resentful because he believed he had
failed, and that when he came out of the Army he was lacking in
energy and had no direction for a period of five or six years.
After his discharge status was upgraded, he learned air
conditioning and heating repair and maintenance through the VA and
had been able to do some work in that area. His symptoms consisted
of mostly constant rumination with angry feelings and depression,
feelings of failure and hopelessness. While in the military, the
veteran reported that he was frequently in disciplinary trouble
with superiors and began using drugs. The diagnosis included ma or
depression- recurrent without melancholia, compulsive personality
disorder, and rule out PTSD. Subsequent records of this provider do
not show PTSD as a diagnosis.

In early January 1984, E. D. Mental Health records indicate that
the veteran reported sleep problems due to nightmares dealing with
some of the anger and

resentments associated with Vietnam. Later in the month, the
veteran's sleep was reportedly improving and diagnoses included
agitated depressed state and adjustment disorder with depressed
mood. At the end of the month, the veteran stated that he began to
realize that he had been holding on to the unhappy past (regarding
Vietnam and post-war maladjustments, and the guilt he felt about
it). In February 1984, there was a diagnosis of mild depression
secondary to Amoxapine.

Private medical records from Dr. R. and C.H., Family Nurse
Practitioner, for the period of February 1984 to April 1988 were
also received. They reflect that in October 1986, C.H.'s assessment
included "disability due to delayed Vietnam syndrome," as well as
anxiety, stress, headaches, gastrointestinal disturbance, chronic
psoriatic lesions, and low back pain.

E. D. Mental Health records from April 1985 to February 1989
reflect that the veteran began using drugs more in July 1985 and
that during an evaluation for SSA disability benefits in December
1985, he reported that he was suicidal because of his experience in
Vietnam. The diagnosis at this time was atypical depression. In
December 1987, the diagnosis included major recurrent depression,
compulsive personality disorder, and mixed substance abuse. In
January 1988, it was noted that the veteran had been receiving
disability benefits from the SSA, and in March 1988, the diagnosis
again included major recurrent depression, compulsive personality
disorder, and mixed substance abuse. In July 1988 the veteran
reported that his SSA benefits had been terminated and that he was
appealing this decision.

July 1988 private medical records from Dr. W. indicate the nature
of the veteran's disabilities as a stress-related illness and
sciatic back problem. It was further noted that as a combat
engineer in Vietnam, the veteran reported several close calls with
death, and that on one occasion he was blown away from a blast and
got shrapnel in his leg. He further indicated that the "VA
Martinez" had made a diagnosis of "post Vietnam stress syndrome."

E. D. Mental Health records from February to March 1992 reflect
that the veteran was on SSA disability due to emotional and back
problems. In March 1992, it was


noted that the veteran was socially isolated with depressed mood
and flat affect, and the diagnosis was that the veteran was
depressed.

July 1992 VA psychiatric examination revealed that the veteran
reported that his first depressive episode occurred in the military
service in Vietnam, and that he had had chronic depression ever
since. At this time, the veteran believed that his depression was
lifting somewhat with medication. The veteran described a hospital
admission during service which was followed by a period of
incarceration prior to his discharge from service. In 1979, he
reported that he applied for SSA disability which was approved in
1982. While in Vietnam, the veteran reported that he was with a
road construction crew in the middle part of the country. He
further reported that four of his friends were killed and that he
was fired upon a few times. He denied being exposed to extreme
trauma. The worst experience was fleeing from fire while in the
back of a truck. After two months in Vietnam, he reported that he
developed a depressive illness for which he received medical
attention and a temporary change in duty. He described his main
stress as pressure from officers and the possibility of being fired
upon. In summary, the examiner found that the veteran did not show
any indication of PTSD. The diagnosis included dysthymic disorder,
superimposed major depression, elements of obsessive-compulsive
disorder, and compulsive personality disorder.

At the veteran's hearing before a traveling member of the Board in
June 1998, the veteran testified that he was not currently being
treated for PTSD and that he had never been diagnosed by a
psychiatrist or psychologist with PTSD (transcript (T.) at p. 3).
He did indicate that he had been diagnosed with depression,
anxiety, stress, and "that sort of thing" (T. at p. 3). The veteran
stated that he served in the central region of Vietnam and that he
saw some combat action with the 169th Engineer Battalion (T. at p.
4). He recalled that a couple of people were hurt by enemy action
but were not killed (T. at p. 4). He did not personally witness
those attacks (T. at p. 4). He did recall an incident where a
friend was killed when a tractor rolled over him, and there was
another occasion when a friend was accidentally shot in the head by
a fellow soldier (T. at p. 4). There was also an occasion when a
civilian was dragged into camp by the Vietnamese Army and was "tom
apart" (T. at p. 5).

The veteran personally had thoughts that he could be killed or
wounded and recalled discussing these thoughts with both a
psychologist and chaplain in Long Bihn (T. at p. 5). The veteran
used drugs while in Vietnam to feel better (T. at p. 6). He also
indicated that he had thought about the people he knew in Vietnam
and felt guilty of the way he left Vietnam (T. at p. 6). More
specifically, the veteran described the way he was allowed to
return to the United States on temporary leave, and that when he
made an effort to extend his leave though a local congressman, he
was ultimately incarcerated and discharged under dishonorable
conditions (T. at pp. 7-8). This discharge was upgraded at a later
date (T. at p. 8). The veteran then began treating with the VA in
approximately 1979 (T. at p. 9). The veteran again noted that he
received psychiatric treatment while still in Vietnam (T. at p. I
1). It was the veteran's position that he had had a permanent
mental disability that began in 1971 whether it was described as
PTSD or depression (T. at p. 12). The veteran was currently
receiving SSA disability and believed that it was based in part on
depression (T. at p. 15). He did not know whether a "connection" to
PTSD had been made or not (T. at p. 15).

At the time of his June 1998 hearing before a member of the Board,
the veteran provided a copy of a SSA Medicare card dated in January
1985, and an April 1997 SSA notice regarding ongoing disability
benefits. These items do not appear to be relevant to the instant
appeal and, thus, they will not be discussed further. See 38 C.F.R.
3.156(a) (1998).

II. Analysis

While this case was pending before the Board, the United States
Court of Appeals for the Federal Circuit entered a decision in
Hodge v. West, No. 98-7017 (Fed. Cir. September 16, 1998)
concerning the definition of the term "new and material evidence"
found in 38 U.S.C.A. 5108 (West 1991). In that determination, the
Court of Appeals for the Federal Circuit held that the Court in
Colvin v. Derwinski, 1 Vet. App. 171 (1991), had "overstepped its
judicial authority" by adopting a social security case law
definition of "new and material evidence," rather than deferring to
the "reasonable interpretation of an ambiguous statutory term

established by [VA] regulation." (slip op. at 2, 17) The Court of
Appeals for the Federal Circuit further held that the Court's
"legal analysis may impose a higher burden on the veteran before a
disallowed claim is reopened" as to what constitutes "material
evidence" (slip op at 2, 7), and remanded the case for review under
the Secretary's regulatory definition of "new and material
evidence."

In Hodge, Court of Appeals for the Federal Circuit found that the
definition of "new and material evidence" applied by the Court
under Colvin was as follows:

Evidence is 'new and material' if. (i) it was not of record at the
time of the last final disallowance of the claim and is not merely
cumulative of evidence of record; (ii) it is probative of the issue
at hand; and if it is 'new' and 'probative' (iii) it is reasonably
likely to change the outcome when viewed in light of all the
evidence of record.

(slip op. at 5) [hereafter Colvin definition]. The Court of Appeals
for the Federal Circuit found that part (iii) imposed a higher
burden on claimant's than the VA regulatory definition because it:

... specifically focuses on the likely impact the new evidence
submitted with have on the outcome of the veteran's claim; it
requires that 'there must be a reasonable possibility that the new
evidence, when viewed in the context of all the evidence, both old
and new, would change the outcome.' (citations omitted).

(slip op. at 13).

Citing the regulatory history, the Court of Appeals of the Federal
Circuit held that:

... the purpose behind the [VA] definition was not to require the
veteran to demonstrate that the new evidence would probably change
the outcome of the claim; rather it

emphasizes the importance of a complete record for evaluation of
the veteran's claim.

(slip op. at 14).

In this case, the RO in the February 1993 statement of the case
provided the appellant with the provisions of 38 C.F.R. 3.156(a).
In its analysis and reasoning, the RO found that new and material
evidence had not been presented in the February 1993 statement of
the case because none of the new evidence showed a diagnosis of
PTSD. The Board finds that this conclusion is synonymous with a
finding that the evidence either was cumulative or redundant or
that it did not bear substantially and materially on the specific
matter under consideration since it did not provide current medical
evidence of a clear diagnosis of PTSD. Accordingly, the Board finds
that the claimant has been provided the controlling regulatory
definition of "new and material evidence," and that the RO's
adjudication of the claim was consistent with that definition.
Thus, it is not prejudicial for the Board to proceed with the
adjudication of this claim. Bernard v. Brown, 4 Vet. App. 384
(1993).

The Board has considered the evidence and contentions received
since the Board decision in December 1985, which includes private
medical evidence that document the veteran's post-service
complaints relating to his Vietnam experience, an October 1986
assessment of "disability due to delayed Vietnam syndrome," and a
notation in July 1988 that there had been a diagnosis of "post
Vietnam stress syndrome." However, the Board first notes that these
earlier diagnoses were not clear diagnoses of PTSD which were
supported by specific findings as to in-service stressors. In
addition, while this evidence may document the existence of some
form of psychiatric disability, it does not constitute current
medical evidence of a clear diagnosis of PTSD, or medical evidence
which connects a psychiatric disorder to service or to a period of
one year following service separation under 38 C.F.R. 3.307 and
3.309. In fact, the veteran has acknowledged that neither a
psychiatrist nor a psychologist has ever made a diagnosis of PTSD.

The critical question in this case was and remains whether there is medical
evidence of a diagnosis of PTSD linked to service. The evidence received
since the December 1985 Board decision fails to address this question.
Therefore, the Board finds that the additional evidence and material of
record received in this case is not probative of this critical question and
thus is not material. It is also not material because it is not so
significant that it must be considered in order to fairly decide the merits
of the claim. 38 C.F.R. 3.156(a).

The Court has found that medical evidence based upon an appellant's
recitations of medical history which has already been considered by the VA is
not probative of the central issue and is thus not material. Chavarria v.
Brown, 5 Vet. App. 468 (1993). Consequently, the statements of the veteran as
to how and when he incurred his claimed PTSD or other psychiatric disorder
are not new and material, even while they are under oath. In sum, the Board
finds that new and material evidence has not been received. Therefore, the
December 1985 Board decision remains final and the claim for service
connection for PTSD is not reopened.

The Board has also given consideration to whether the July 1998 statement of
Dr. W., that the "VA Martinez" had made a diagnosis of "post-Vietnam stress
syndrome," requires it to remand the case, under 38 U.S.C.A. 5103(a), to
obtain such records of VA Martinez, to determine whether PTSD was in fact
diagnosed. However, this statement by Dr. W. appears to be based solely on
the veteran's history to Dr. W. The veteran has since clarified, on direct
questioning under oath, that PTSD has never been diagnosed. Similarly, the
Board has considered whether it has a duty to attempt to ascertain the
precise meaning of C.H.'s assessment of "disability due to delayed Vietnam
syndrome," and whether such assessment was by history only. However, as C.H.
is a Family Nurse Practitioner, she is not qualified to diagnose PTSD in any
case. And, again, the veteran's clear testimony that PTSD has never been
diagnosed argues against any remand of this case. Therefore, the Board
determines that an additional remand, to obtain records, is not required in
this case.

ORDER

New and material evidence not having been received to reopen the claim for
service connection for PTSD, the claim remains denied.

Steven L. Keller
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 & Supp. 1998),
a decision of the Board of Veterans' Appeals granting less than the complete
benefit, or benefits, sought on appeal is appealable to the United States
Court of Veterans Appeals within 120 days from the date of mailing of notice
of the decision, provided that a Notice of Disagreement concerning an issue
which was before the Board was filed with the agency of original jurisdiction
on or after November 18,1988. Veterans' Judicial Review Act, Pub. L. No. 100-
687, 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of
this decision constitutes the date of mailing and the copy of this decision
which you have received is your notice of the action taken on your appeal by
the Board of Veterans' Appeals.
 

